Barrett, J.
I concur. The cases cited by the appellant (Carleton v. Carleton, 85 N. Y. 314; Kennedy v. Trust Co., 101 N. Y. 489, 5 N. E. Rep. 774) refer to orders of publication. There jurisdiction to grant the order depends upon the sufficiency of the affidavit. Here jurisdiction depends upon the fact, not merely upon the affidavit, of service. A defective affidavit of service may be amended, and the fact of tlie service shown. Thereupon the judgment may be permitted to stand. As to the cause of action. The contract sued on was made in this state, and there is a fair presumption, from its character and the averments of the complaint, that payment was to be-made here; also, from the proofs, as suggested by the presiding justice, that it was in part performed here. Upon the other questions discussed I have no-doubt.